PREWITT, Judge.
Appellant filed a notice of appeal following a non-jury trial in which the trial court found him guilty of trespass and suspended the imposition of sentence, placing him on probation for six months. Respondent has moved to dismiss the appeal, contending that as Appellant received a suspended imposition of sentence, there is no final judgment and no appeal lies.
Appellant makes various arguments in response to the motion to dismiss filed by Respondent, including that costs were assessed against him. Nevertheless, we are compelled to dismiss the appeal. This Court is bound by the decisions of the Supreme Court of Missouri. Mo. Const. Art. V, § 2. That Court has held that an appeal by a defendant in a criminal case is permitted only from a final judgment and a final judgment requires imposition of sentence. State v. Lynch, 679 S.W.2d 858, 860 (Mo.banc 1984). As that appears to be the last decision by the Supreme Court of Missouri on the issue presented, it is controlling upon us.
The appeal is dismissed.
GARRISON, J., and RAHMEYER, J., concur.